UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-22768 Investment Company Act file number: Sound Point Floating Rate Income Fund (Exact name of registrant as specified in charter) 375 Park Avenue, 25th Floor New York, New York 10152 (Address of principal executive offices) (Zip code) Stephen J. Ketchum c/o Sound Point Capital Management, L.P. 375 Park Avenue, 25th Floor New York, NY 10152 (Name and address of agent for service) (212) 895-2260 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:November 30, 2013 Item 1. Schedule of Investments. Sound Point Floating Rate Income Fund SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2013 Effective interest rate1 Due date Cost Fair value Bank Loans2 — 111.23%3 Agricultural Suppy & Distribution — 0.15%3 Pinnacle Operating Corporation % 11/15/2018 $ $ Automotive — 1.92%3 August U.S. Holding Company, Inc. 4/29/2019 Breweries — 2.47%3 North American Breweries 12/11/2018 Building Products — 3.44%3 C.H.I. Overhead Doors 3/18/2019 Continental Building Products LLC 2/15/2021 Filtration Group 11/15/2021 Quality Home Brands Holdings LLC 6/30/2014 The QUIKRETE Companies 9/18/2020 The QUIKRETE Companies 3/19/2021 Total Building Products Chemicals — 0.79%3 OXEA 6/5/2020 Royal Adhesives & Sealants, LLC 1/25/2019 Total Chemicals Cinema Services — 0.27%3 AUFINCO PTY Limited 11/30/2020 Communication Services — 4.80%3 ConvergeOne 5/9/2019 FairPoint Communications, Inc. 2/14/2019 Hemisphere Media Group, Inc. 7/30/2020 Puerto Rico Cable Acquisition Company Inc. 7/31/2018 Total Communication Services Communication Technology — 2.03%3 Sorenson Communications 10/31/2014 Construction Products — 3.95%3 Brand Energy & Infrastructure Services, Inc. 11/20/2020 Crosby Worldwide Ltd. 11/30/2020 Crosby Worldwide Ltd. 11/30/2021 TNT Crane and Rigging, Inc. 11/23/2020 Total Construction Products Consumer Products — 4.02%3 Camping World, Inc. % 2/14/2020 $ $ Hunter Fan Company 12/20/2017 Leslie's Poolmart, Inc. 11/16/2019 Norcraft Companies 11/1/2018 Steinway & Sons 9/11/2020 Total Consumer Products Customs Brokerage — 1.05%3 Livingston International 4/17/2020 Education Services — 5.15%3 Ascend Learning 5/23/2017 McGraw-Hill Education 3/22/2019 Renaissance Learning 10/16/2020 Renaissance Learning 4/16/2019 Springer Science+Busines Media 8/14/2020 Total Education Services Energy Services — 5.55%3 Alinta Energy 8/7/2019 Bowie Resources, LLC 8/17/2020 Bowie Resources, LLC 2/9/2021 Fairmount Minerals 9/3/2019 NFR Energy 12/31/2018 Oxbow Carbon LLC 1/18/2020 Stallion Oilfield Services Ltd. 6/19/2018 Total Energy Services Entertainment Services— 1.13%3 AMF Bowling Worldwide, Inc. 6/28/2018 Intrawest 11/26/2020 Total Entertainment Services Financial Services — 7.44%3 AlixPartners 7/2/2021 Ascensus, Inc. 12/11/2020 BATS Global Markets, Inc. 12/19/2018 Liquidnet Holdings, Inc. 5/3/2017 NXT Capital, LLC 12/31/2020 Orchard Acquisition Company, LLC 2/8/2019 Walter Investment Management Corp. 11/28/2017 Total Financial Services Food Service — 2.94%3 CTI Foods Holding Co., LLC % 6/14/2019 $ $ Del Monte Foods 7/26/2021 Ferrara Candy Company 6/17/2018 Fairway Market 8/17/2018 Total Food Service Forest Products — 1.25%3 Vestcom International, Inc. 12/26/2018 Gaming — 7.10%3 Borgata Hotel Casino & Spa 11/20/2020 Caesar's Entertainment Operating Company Inc. 10/1/2020 Caesar's Entertainment Operating Company Inc. 10/31/2016 Caesar's Entertainment Operating Company Inc. 1/29/2018 Caesar's Entertainment Operating Company Inc. 1/29/2018 Caesar's Entertainment Operating Company Inc. 1/29/2018 CBAC Borrower, LLC 7/2/2020 The Mohegan Tribe 11/19/2019 Total Gaming Health Care Products — 0.64%3 Water Pik, Inc. 7/8/2020 Health Care Services — 4.31%3 Carestream Health, Inc. 12/4/2019 DSI Renal, Inc. 8/15/2020 Genex Services, Inc. 7/26/2018 HUSKY Health 7/2/2018 Therakos, Inc. 12/27/2017 Therakos, Inc. 7/18/2018 Total Health Care Services Human Resource Services — 1.06%3 TriNet Group, Inc. 8/20/2020 TriNet Group, Inc. 2/12/2021 Total Human Resource Services Insurance Services — 5.81%3 Applied Systems, Inc. % 6/8/2017 $ $ Confie Seguros 11/8/2018 Cooper Gay Swett & Crawford Ltd. 10/5/2020 Cunningham Lindsey 10/18/2019 Mitchell International, Inc. 10/1/2020 Mitchell International, Inc. 10/1/2021 Sedgwick Claims Management Services, Inc. 12/12/2018 StoneRiver, Inc. 11/29/2019 StoneRiver, Inc. 5/14/2020 Total Insurance Services Laundry Services — 0.80%3 Spin Holdco, Inc. 11/14/2019 Manufacturing — 6.55%3 Ascend Performance Materials 4/10/2018 Dayco Products 11/26/2019 Direct ChassisLink, Inc 11/30/2021 Grede Holdings LLC 5/2/2018 International Equipment Solutions, LLC 8/31/2020 KIK Custom Products 4/29/2019 Power Buyer, LLC 11/6/2020 Tomkins Air Distributions Technologies, Inc. 5/11/2020 WP CPP Holdings, LLC 12/27/2019 WP CPP Holdings, LLC 4/21/2023 Total Manufacturing Manufacturing Services — 1.12%3 Disbribution International, Inc. 6/21/2019 TMS International Corp. 10/2/2020 Total Manufacturing Services Marine Transportation and Manufacturing — 2.24%3 Commercial Barge Line Company 9/23/2019 Drew Marine 5/19/2021 Navios Maritime Partners L.P. 6/27/2018 Total Marine Transportation and Manufacturing Marketing Services — 1.95%3 Advanstar Communications Inc. % 6/6/2020 $ $ Merrill Corporation 3/8/2018 Merrill Corporation 3/8/2018 Penton 10/1/2020 Total Marketing Services Multimedia — 5.38%3 Encompass 8/10/2017 NEP Broadcasting, LLC 8/18/2020 Playboy Enterprises, Inc. 3/6/2017 Tribune Company 12/31/2020 Total Multimedia Packaging Supplier — 1.54%3 Berlin Packaging, LLC 3/31/2020 RanPak Corp. 3/27/2020 Total Packaging Supplier Pharmaceutical Products — 2.48%3 Alvogen 5/23/2018 Covis Pharmaceuticals, Inc. 4/4/2019 Total Pharmaceutical Products Real Estate Services — 1.38%3 RentPath, Inc. 5/29/2020 Relocation Services — 2.56%3 SIRVA, Inc. 3/22/2019 Retail — 2.06%3 BJ's Wholesale Club 9/26/2019 BJ's Wholesale Club 3/31/2020 Collective Brands, Inc. 10/9/2019 Vince Intermediate Holding, LLC 11/4/2019 Total Retail Staffing Services — 0.50%3 NES Global Talent 10/2/2019 Technology Services — 6.81%3 CPA Global % 6/22/2021 $ $ Dell 3/11/2020 Eastman Kodak Company 7/31/2019 Excelitas Technologies Corp. 10/23/2020 Internap Network Services Corporation 11/22/2019 Latisys 3/6/2019 LTS Buyer, LLC 4/1/2021 Systems Maintenance Services, Inc. 12/31/2020 Total Technology Services Technology Software — 4.04%3 Aderant Holdings, Inc. 12/20/2018 RP Crown Parent, LLC 12/21/2018 Total Technology Software Telecommunication Services — 2.78%3 Global Tel*Link Corporation 11/20/2020 Securus Technologies, Inc. 4/17/2021 Total Telecommunication Services Travel Services — 1.77%3 Apple Leisure Group 2/28/2019 Travelport 6/26/2019 Total Travel Services Total Bank Loans Short Term Investments — 6.79%3 US Bank Money Market 5, 0.03%4 Total Investments — 118.02%3 $ $ Other liabilities and assets — (18.02)%3 Net Assets — 100%3 $ 1 The effective interest rates are based on settled commitment amount. 2 Bank loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly.These loans pay interest at rates which adjust periodically.The interest rates show for the bank loans are the current interest rates as of November 30, 2013.Bank loans are also subject to mandatory and/or optional prepayment which cannot be predicted.As a result, the remaining maturity may be substantially less than the stated maturity shown. 3 Calculated as a percentage of net assets. 4 Rate reported is the current yield as of November 30, 2013. Valuation of Investments The Fund’s investments in fixed income securities are generally valued using the prices provided directly by independent third party services or provided directly from one or more broker dealers or market makers, each in accordance with the valuation policies and procedures approved by the Fund’s Board of Trustees (the “Board”). The pricing services may use valuation models or matrix pricing, which consider yield or prices with respect to comparable loan quotations from loan dealers or by reference to other securities that are considered comparable in such characteristics as credit rating, interest rates and maturity date, to determine the current value. The Fund’s investments in bank loans are normally valued at the mid between the bid and ask obtained from dealers in loans by an independent pricing service in accordance with the Fund’s valuation policies and procedures approved by the Board. In certain cases authorized pricing service vendors may not provide prices for a security held by the Fund, or the price provided by such pricing service vendor is deemed unreliable by the Adviser. In such cases, the Fund may use market maker quotations provided by an established market maker for that security (i.e., broker quotes) to value the security if the Adviser has experience obtaining quotations from the market maker and the Adviser determines that quotations obtained from the market maker in the past have generally been reliable (or, if the Adviser has no such experience with respect to a market maker, it determines based on other information available to it that quotations to be obtained by it from the market maker are reasonably likely to be reliable). In any such case, the Adviser will review any market quotations so obtained in light of other information in its possession for their general reliability. Bank loans in which the Fund may invest have similar risks to lower-rated fixed income securities. Changes in the financial condition of the borrower or economic conditions or other circumstances may reduce the capacity of the borrower to make principal and interest payments on such instruments and may lead to defaults. Senior secured bank loans are supported by collateral; however, the value of the collateral may be insufficient to cover the amount owed to the Fund. By relying on a third party to administer a loan, the Fund is subject to the risk that the third party will fail to perform its obligations. The loans in which the Fund will invest are largely floating rate instruments; therefore, the interest rate risk generally is lower than for fixed-rate debt obligations. However, an increase in interest rates may adversely affect the borrower’s financial condition. Due to the unique and customized nature of loan agreements evidencing loans and the private syndication thereof, loans are not as easily purchased or sold as publicly traded securities. Although the range of investors in loans has broadened in recent years, there can be no assurance that future levels of supply and demand in loan trading will provide the degree of liquidity which currently exists in the market. In addition, the terms of the loans may restrict their transferability without borrower consent. These factors may have an adverse effect on the market price and the Fund’s ability to dispose of particular portfolio investments. A less liquid secondary market also may make it more difficult for the Fund to obtain valuations of the loans in its portfolio. Fair value is defined as the price that the Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment.A three-tier hierarchy is utilized to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes.Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk.For example, market participants would consider the risk inherent in a particular valuation technique used to measure fair value, such as a pricing model, and/or the risk inherent in the inputs to the valuation technique.Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability and are developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability and are developed based on the best information available in the circumstances.The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1 - Valuations based on unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Valuation adjustments are not applied to Level 1 investments.Since valuations are based on quoted prices that are readily and regularly available in an active market, valuation of these investments does not entail a significant degree of judgment. Level 2 - Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised is determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Bank Loans - The fair value of bank loans is generally valued using recently executed transactions, market price quotations (where observable) and market observable credit default swap levels.Fair value is based on the average of one or more broker quotes received.When quotations are unobservable, proprietary valuation models and default recovery analysis methods are employed. Bank debt is generally categorized in Level 2 or 3 of the fair value hierarchy, depending on the use and availability of observable inputs. The following is a summary of the inputs used as of November 30, 2013 in valuing the Fund’s investments: Description Level 1 Level 2 Level 3 Total Investments Assets: Fixed Income: Bank Loans (a) $
